Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 50, 52 and 55-56 are currently pending and presented for examination on the merits.
   	Applicant’s Amendment filed on May 21, 2020 has been received and entered into the present application. Claim 50 has been amended to “having a high expression PI3K-δ and PI3Kγ” and “selectively reduces activity PI3K-δ and PI3Kγ”.
Claim 50 is amended.
Claims 1-49, 51 and 53-54 are cancelled.
Applicant’s arguments, filed May 21, 2020, have fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 50, 52 and 55-56 are under examination. 
Modified Rejection Due to Claims Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50, 52, and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ren et al. (US 2009/0312319 A1) in view of Veliz et al. (Cancer Control (2012) , vol. 19, pp. 37-53; of record) and Vanhaesebroeck et al. (Nature Reviews Molecular Biology, 2010, vol. 11, pp.329-341).
Ren et al. teaches the claimed compounds 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[p. 147, compound 198], 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 [p.158, compound 260] and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 [p.162, compound 290]. The enantiomeric purity of the compounds refers to the relative amounts, expressed as percentage, of the presence of a specific enantiomer relative to the other enantiomer [0146]. If the compound has one isomeric form predominant over the other, for example, 80% (S) and 20% (R), the enantiomeric purity of the compound with respect to the (S) isomer is 80% [0146]. Compounds of the present invention also include crystalline and amorphous forms of those compounds, including, for example, polymorphs, pseudopolymorphs, solvates, and hydrates [0164]. The compounds of the invention are effective over a wide dosage range, in the treatment of a human, dosages from 0.01 to 1000 mg per day may be used [0297 and 0337]. 
Ren et al. does not explicitly teach wherein the hematological malignancy has a high expression level one or more isoform(s) of phosphoinositide 3-kinase (PI3K) selected from the group consisting of PI3Kδ and PI3Kγ [claim 50] and wherein the hematologic malignancy is refractory or relapsed [claim 50].
Veliz et al. teaches treatment of relapsed or refractory chronic lymphocytic leukemia [title]. Although recent advances in first-line therapy of chronic lymphocytic leukemia (CLL) have prolonged the duration of first remission, patients eventually experience disease progression with limited therapeutic options [p.37, col. 1, para. 1]. Treatment selection of relapsed disease depends on a variety of factors, including patient age, performance status, duration of response to initial therapy, type of prior therapy, disease-related manifestations and genetic abnormalities within the CLL cells [p.37, col. 2, para 2]. In most cases, first line therapy can be repeated if the duration of response has lasted more than 1 year [p.37, col. 2, para 2].  Many patients with relapsed CLL often acquire high-risk chromosomal abnormalities and such abnormalities result in resistance to most conventional chemotherapies used in the treatment of CLL [p.38, col. 1, para. 1]. Kinase refractory disease is defined as CLL that does not respond to fludarabine or that recurs within 6 months of treatment with a fludarabine-containing regimen [p.38, col. 1, para. 1]. In recent years, a few kinases have been identified that, in comparison with normal lymphocytes are overexpressed, constitutively active or activated by microenvironment factors in pathogenic CLL cells [p.47, col. 2, para.3]. Selective small-molecule inhibitors of these 
Vanhaesebroeck et al. (Nature Reviews Molecular Biology, 2010, vol. 11, pp.329-341) teaches in mammals class I PI3Ks are present in all cell types, with p110δ and p110γ enriched in leukocytes [p.329, col. 1, para 3].

Applicant defines the compounds having the following structure 
    PNG
    media_image4.png
    151
    114
    media_image4.png
    Greyscale
 in p. 164,
    PNG
    media_image5.png
    140
    122
    media_image5.png
    Greyscale
 in p.166, and
    PNG
    media_image6.png
    145
    114
    media_image6.png
    Greyscale
 in p. 167. 
A person of ordinary skill in the art at the time of the invention would have found prima facie obvious to develop a method of treating chronic lymphocytic leukemia by administering the an therapeutic effective amount of compounds 198, 260 and 290 because Ren et al. taught a method of treating diseases associated with inhibition of PI3Kδ and PI3Kγ such as chronic lymphocytic leukemia and administering a therapeutic effective amount of compounds 198, 260  et al. taught method of treating diseases that are associated with inhibition of PI3Kδ and PI3Kγ including CLL and Ren et al. establishes that the instantly claimed compound are capable of inhibition of the PI3Kδ and PI3Kγ pathway. Furthermore, Veliz et al taught in CLL the PIK pathway is constitutively activated and dependent on PI3Kδ and Vanhaesebroeck et al. teaches in mammals class I PI3Ks are present in all cell types, with p110δ and p110γ enriched in leukocytes. Therefore, the skilled artisan would have had motivation to use compounds 198, 260 and 290 for treating CLL from the teachings of Ren et al. in view of Veliz et al. and Vanhaesebroeck et al. In addition, motivation to use the compound disclosed by Ren et al. would have come from the fact that Ren et al. taught that compound 198, 260 and 290 are capable of inhibiting PI3Kδ and PI3Kγ (kinases) and useful for the treatment of CLL. Motivation to treat patients with CLL by administering the compounds of Ren et al. would have risen from the fact that Ren et al. compounds are suitable to treating patient diagnosed with CLL.
In regards to the limitation of administering a therapeutic effective amount of a PI3K inhibitor as recited in claim 50. Ren et al. demonstrates that elected compound can be administered in the following amounts 0.01 to 1000 mg per day, 0.5 to 100 mg per day, from 1 mg to 50 mg per day, from 5 mg to 40 mg per day and exemplary dosage is 10 to 30 mg per day. The skilled artisan would have understood to administer the compounds 198, 260, and 290 in a therapeutically effective amount because Ren et al. teaches amounts that are considered to be therapeutically effective for the treatment of CLL and inhibition of PI3Kδ and PI3Kγ. Further, the skilled artisan would have been motivated to administer the compounds in a therapeutically effective amount because Ren et al. demonstrates that dosage levels suggested may be employed without causing any harmful side effect.
In regards to the limitation wherein the hematological malignancy has a high expression of PI3Kδ and PI3Kγ as recited in claim 52. Ren et al. teaches a method of treating a et al. discloses that PI3K δ is expressed primarily in hematopoietic cells including leukocytes such as T-cells function, and B-cell activation. In addition, Ren et al. taught methods of modulation/inhibition of different isoforms such as PI3 kinase α, PI3 kinase β, PI3 kinase γ, and PI3 kinase δ and discloses the IC50 values for compounds 198, 260 and 290 to be less than 100 nM for both isoforms PI3K-delta and PI3K-gamma. Further, Vanhaesebroeck et al. teaches in mammals class I PI3Ks are present in all cell types, with p110δ and p110γ enriched in leukocytes. The skilled artisan would have understood that the CLL has a high expression of PI3Kδ and PI3Kγ because Ren et al. taught that PI3K delta is expressed primarily in hematopoietic cells including leukocytes such as T-cells function, and B-cell activation and discloses CLL as a type of hematological malignancy and Vanhaesebroeck et al. teaches in mammals class I PI3Ks are present in all cell types, with p110δ and p110γ enriched in leukocytes. In addition, Ren et al. discloses that the compounds can be used in the inhibition of one or more PI3K isoforms including PI3K delta and PI3Kγ.  Since the disclosure of Ren et al. is directed to method of inhibiting and modulation PI3K isoforms (e.g., PI3K-delta and PI3K-gamma and includes hematological malignancies (CLL), one of ordinary skilled in the art would have understood that the expression of the isoforms is high or above normal in a subject that has a hematological malignancy. Motivation to treat a subject having a high expression of PI3K delta and PI3K gamma would have resulted from Ren et al. since it discloses the instantly claimed compounds can inhibit expression of the both PI3K delta and PI3K gamma and IC50 of less than 100 nM for both PI3Kδ and PI3Kγ. Further, Ren et al. establishes the need to inhibit the expression of PI3Kδ and PI3Kγ (one or more isoforms) in patients with CLL, which is understood a subject with CLL would have had higher expression of one or more isoforms of PI3K  when compared to individuals that do not suffer a disease associated with inhibition of PI3Kδ and PI3Kγ. Thus, the instantly claimed limitations are obvious over Ren et al. 
et al. taught a method of treating diseases associated with inhibition of PI3Kδ and PI3Kγ such as chronic lymphocytic leukemia by administering an therapeutic effective amount of compounds 198, 260 and 290 (i.e., PI3K delta and gamma inhibitor). Veliz et al. taught first-line therapy of chronic lymphocytic leukemia (CLL) have prolonged the duration of first remission, patients eventually experience disease progression with limited therapeutic options. In addition, Veliz et al. taught in CLL the PIK pathway is constitutively activated and dependent on PI3Kδ.  Further, Vanhaesebroeck et al. teaches in mammals class I PI3Ks are present in all cell types, with p110δ and p110γ enriched in leukocytes.  Motivation to use the compound 198, 260 and 290 of Ren et al. for treating refractory/relapsed CLL would have risen from the fact that the subjects of Ren et al. include patient freshly diagnosed with CLL and patients with refractory/relapsed CLL and compounds having dual inhibition of PI3K delta and gamma isoforms. Additional motivation to use the compounds disclosed by Ren et al. in the treatment of refractory/relapsed CLL would have resulted from the fact that Veliz et al. taught in CLL the PIK pathway is constitutively activated and dependent on PI3Kδ and Vanhaesebroeck et al. teaches in mammals class I PI3Ks are present in all cell types, with p110δ and p110γ enriched in leukocytes. Since the prior art of Veliz et al. and Vanhaesebroeck et al. establishes PI3K-delta and gamma is express in leukocytes and Ren et al. treats CLL by inhibits PI3K-delta and gamma isoforms it would have been obvious that the compounds of Ren et al. can be use a second line of treatment in CLL since such compounds inhibit the specific PI3K isoforms known to be express in leukocytes.  In addition, motivation to use the compound disclosed by Ren et al. would have come from the fact that Ren et al. taught that compound 198, 260 and 290 are capable of inhibiting PI3Kδ and PI3K-gamma and such inhibition is useful for the treatment of CLL. Further, motivation to try Ren et al. methods would have resulted from the fact that Veliz et al. taught that CLL patients experience relapsed after first-line treatment, thus it would have been expected to try other chemotherapeutics that are capable of targeting pathways et al., Veliz et al. and Vanhaesebroeck et al. establishes that CLL can be treated via the PI3K pathway and patients require more than one treatment modality, thus one of ordinary skilled in the art would have had motivation to try the PI3K inhibitors (e.g. compound 198, 260 and 290) in the treatment of refractory or relapsed CLL because Ren et al. taught a suitable method of treating CLL by administering the instantly claimed compounds which show to be a potent inhibitors of PI3K delta and gamma isoforms, as taught by Veliz et al. and  Vanhaesebroeck et al. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time of the invention was made to modify the teachings of Ren et al.  in view of Veliz et al. and Vanhaesebroeck et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed October 23, 2019 have been fully considered but they are not persuasive.
Applicant argues that: 
Ren et al. fails to provide any teaching, suggestion, or motivation to use the specific compounds in the claimed method for treating relapsed or refractory hematological malignancies having high expression level of one or more isoforms of PI3K selected from PI3K-delta and PI3K-gamma. Applicant submits that there is not reasonable expectation that the compounds in the claimed method would have been effective in treating relapsed or refractory hematologic malignancies based on the cited references. Importantly, Veliz et al. is silent in regards to relapsed and refractory hematological malignancy having high expression of PI3-delta and PI3K-gamma. The cited references, alone or in combination provide no teaching, suggestion or motivation for one of skill in the art to select the claimed compounds for treating 
 Examiner’s Response:
The examiner consider Applicant’s argument directed to Ren et al. and Veliz et al., however, the arguments are not persuasive. Ren et al. taught a method of treating diseases associated with inhibition of PI3Kδ such as chronic lymphocytic leukemia and administering a therapeutic effective amount of compounds 198, 260 and 290. In addition, Ren et al. is directed to patient population that cover all possible stages of the condition including relapsed and refractory stages of CLL. Further, Ren et al. discloses that compounds 198, 260 and 290 are considered potent inhibitors of PI3K-delta and PI3K-gamma. Veliz et al. taught several alternatives therapies for refractory CLL that includes inhibition via PI3K pathway and Vanhaesebroeck et al. establishes PI3K-delta and gamma is express in leukocytes. In addition, Veliz et al. discloses that patients diagnosed with CLL experience relapsed. The state of the prior art establishes that inhibition of PI3K delta and gamma isoforms is an acceptable treatment for CLL since Ren et al. taught method of treating CLL and inhibiting PI3K-delta and gamma by administration of the instantly claimed compounds. Further, Ren et al. discloses that compounds 198, 260 and 290 are potent inhibitors of both PI3K delta and gamma. Motivation to treat patients with refractory CLL with the compounds of Ren et al. would have risen from the fact that Ren et al. compounds are suitable to treat any patient diagnosed with CLL with the instantly claimed compounds would have inhibit the gamma and delta isoforms, Veliz et al. demonstrates refractory CLL patients can follow a PIK3 pathway treatment modality to potential achieved remission and Vanhaesebroeck et al. establishes PI3K-delta and gamma is express in leukocytes. It would have been obvious to treat CLL or refractory/relapsed CLL with the instantly claimed compounds because Ren et al. establishes that the compounds are potent inhibitors of PI3K-delta and gamma and inhibition via PI3K-delta and gamma would have resulted in treatment of CLL.  Since the prior art of Ren et al. establishes that CLL can be treated by dual et al. on a patient population that has relapsed/refractory CLL. The CLL cells of relapsed/refractory patient would have express PI3K-delta and PI3K-gamma since Vanhaesebroeck et al. establishes PI3K-delta and gamma is express in leukocytes and Veliz et al.  The prior art of records establishes that PI3K delta and gamma are express in leukocytes the cells involve in CLL.  
Conclusion
Rejection of claims 50, 52, and 55-56 is proper.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627